Name: Council Regulation (EEC) No 3701/83 of 22 December 1983 suspending the application of ceilings established by Regulation (EEC) No 3221/83 for imports of certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/4 Official Journal of the European Communities 30 . 12. 83 COUNCIL REGULATION (EEC) No 3701/83 of 22 December 1983 suspending the application of ceilings established by Regulation (EEC) No 3221 /83 for imports of certain products originating in Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Article 1 of Protocol 1 annexed to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), the Community has, by Regulation (EEC) No 3221 /83 (2), established the ceilings applicable in 1984 to imports of certain products originating in Yugoslavia ; whereas this Article provides also that if, for two successive years, imports of a product subject to a ceiling are less than 80 % of the amount fixed, the Community may suspend the application of this ceiling ; Whereas the Communities' statistical summaries for 1981 and 1982 show that imports of certain products which are subject to ceilings did not, during those years, reach 80 % of the ceilings indicated ; whereas, therefore, it appears appropriate to suspend application of the ceilings valid for imports of the products in question from 1 January 1984 ; whereas, however, it is desirable to follow the development of these imports by means of statistical surveillance, . HAS ADOPTED THIS REGULATION : Article 1 The application of the ceilings established by Article 1 of Regulation (EEC) No 3221 /83 shall be suspended from 1 January 1984 for imports of the products in Annexes I , II and IV of the abovementioned Regulation which are indicated below and which shall remain under Community surveillance . ANNEX I Order No CCT heading No Description NIMEXE code 1 2 3 4 1 YU 26 87.10 Cycles (including delivery tricycles) not motorized 87.10 all Nos (') OJ No L 41 , 14 . 2 . 1983 , p . 28 . (2) OJ No L 324, 21 . 11 . 1983 , p . 1 . 30 . 12. 83 No L 369/5Official Journal of the European Communities ANNEX II Category CCT heading No Description NIMEXE code 1 2 3 4 3 56.07 Yarn of man-made fibres (discontinuous or Il waste), put up for retail sale : II A. Of synthetic textile fibres 56.07-01 , 04, 05, 07, Il 08, 10, 12, 15, Il 19, 20, 22, 25, II|| 29, 30, 31 , 35, Il\ 38, 39, 40, 41 , IIlI 43, 45, 46, 47, 49 18 61.03 Men's and boys ' under garments, including \ collars, shirt fronts and cuffs : B. Pyjamas 61.03-51 , 55 , 59 C. Other 61.03-81 , 85, 89 22 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : \ A. Of synthetic textile fibres 56.05-03, 05, 07, 09, l\ 11, 13, 15, 19, \ 21 , 23, 25, 28, l 32, 34, 36, 38, \\ 39, 42, 44, 45, 46, 47 48 53.07 Yarn, of combed sheep's or lambs' wool 53.07 all Nos (worsted yarn), not put up for retail sale 53.08 Yarn of fine animal hair (carded or combed), not put up for retail sale : B. Combed 53.08-21 , 25 52 55.06 Cotton yarn, put up for retail sale 55.06 all Nos Diverse 59.04 Twine, cordage, ropes and cables , plaited or 59.04 all Nos not ANNEX IV Order No CCT heading No Description NIMEXE code 1 2 3 4 28.05 Alkali and alkaline-earth metals ; rare earth metals, yttrium and scandium and intermix ­ tures or interalloys thereof ; mercury : D. Mercury : IV YU 1 73.02 I. In flasks of a net capacity of 34,5 kg (standard weight), of a fob value , per flask, not exceeding 224 ECU Ferro-alloys : 28.05-71 IV YU 2 A. Ferro-manganese : II . Other 73.02-19 No L 369/6 Official Journal of the European Communities 30 . 12. 83 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Council The President C. VAITSOS